            Case 3:20-cv-05874-JCC-JRC Document 32 Filed 04/13/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      DUANE MOORE,
                                                             CASE NO. 3:20-cv-05874-JCC-JRC
11                             Plaintiff,
                                                             ORDER GRANTING STIPULATED
12                 v.                                        MOTION TO CONTINUE TRIAL
                                                             DATE AND PRE-TRIAL
13      ALLSTATE INDEMNITY COMPANY,                          DEADLINES
14                             Defendant.

15

16          The Court has reviewed the parties’ stipulated motion to continue and finds good cause to

17   grant the motion. See Dkt. 31. The Court amends the scheduling order in this matter (Dkt. 23)

18   as follows.

19          The five-day bench trial is rescheduled for September 12, 2022, at 9:30 a.m., before the

20   Honorable John C. Coughenour, Courtroom 16206 with the following amended pretrial

21   schedule:

22                                    Event                                        Date

23      Plaintiff’s expert disclosures under Fed. R. Civ. P. 26(a)(2)        January 7, 2022

24
     ORDER GRANTING STIPULATED MOTION TO
     CONTINUE TRIAL DATE AND PRE-TRIAL
     DEADLINES - 1
           Case 3:20-cv-05874-JCC-JRC Document 32 Filed 04/13/21 Page 2 of 2




 1      Defendant’s expert disclosures under Fed. R. Civ. P. 26(a)(2)         January 21, 2022

 2      Rebuttal expert disclosures                                           February 4, 2022

 3       All motions related to discovery must be noted on the motion calendar no later than the
                Friday before discovery closes pursuant to LCR 7(d) and LCR 37(a)(2)
 4      Discovery completed by                                               April 12, 2022

 5      All dispositive motions must be filed by (see LCR 7(d))                 May 12, 2022

 6      All motions in limine must be filed by this date and noted on the       July 22, 2022
        motion calendar and noted on the motions calendar in
 7      accordance with LCR 7(d)(4).

 8      Motions in limine raised in trial briefs will not be considered.
        Agreed LCR 16.1 Pretrial Order due                                     August 5, 2022
 9
        Trial briefs, proposed voir dire, jury instructions and exhibits by   September 5, 2022
10

11          Except as amended herein, the parties shall refer to the terms of the prior scheduling
12   order. See Dkt. 15.
13          Dated this 13th day of April, 2021.
14

15                                                         A
                                                           J. Richard Creatura
16                                                         Chief United States Magistrate Judge

17

18

19

20

21

22

23

24
     ORDER GRANTING STIPULATED MOTION TO
     CONTINUE TRIAL DATE AND PRE-TRIAL
     DEADLINES - 2
